Citation Nr: 0924158	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from February 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral hearing 
loss.  The appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

FINDINGS OF FACT

Bilateral hearing loss did not develop in service, was not 
manifested as an organic disease of the nervous system to a 
disabling degree within the first post-service year, and is 
not otherwise shown to be causally related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110,1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in December 2006 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, he was also asked to 
submit evidence and/or information in his possession to the 
RO.  Finally, the Board notes the RO sent the Veteran letters 
in December 2006 and November 2007 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the Veteran has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of the claim.  The Veteran did 
not cite any treatment records which VA needs to attempt to 
obtain.  Rather, in support of his claim, the Veteran 
submitted private treatment records, and this was listed as 
his only treatment received for his bilateral hearing loss.  
In May 2007 he was provided a VA medical examination.  In 
addition, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In that regard, in December 
2006, the Veteran submitted a VCAA notice response form, 
indicating that he had no other information or evidence to 
submit to VA to substantiate his claim.  It is therefore the 
Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

The Veteran's service treatment records (STRs) show no 
complaint or finding of hearing loss.  On his enlistment 
examination and his separation examination, he had scores of 
15/15, bilaterally, on whispered voice testing.

Private treatment records from Dr. N dated in February 2006 
show that the Veteran underwent audiological testing which 
revealed mild sloping to profound sensorineural hearing loss, 
bilaterally.  

Received from the Veteran in October 2006 was his formal 
claim for service connection for bilateral hearing loss.  
Therein he claimed that his hearing loss began in 1986 and 
that he was treated in February 2006 by a private doctor, Dr. 
N.  He reported he served in the U.S. Marine Corps during the 
Korean conflict.  He claimed that in 1953 he underwent 
extensive combat training at Camp Pendleton and was exposed 
to explosions and weapons firing, without protective ear 
coverings.  He claimed that about 20 years before his claim 
he had started to lose his hearing.  

On VA examination in May 2007, the Veteran reported a 20-year 
history of bilateral hearing loss, and claimed the hearing 
loss came on slowly.  He reported that when he was in the 
Marine Corps he was in the infantry and was exposed to noise 
from gunfire, artillery, and hand grenades.  After service, 
he reportedly was a student and social worker, and he denied 
noise exposure following service.  The diagnosis was moderate 
to profound sensorineural hearing loss in both ears.  
Audiological testing showed current bilateral hearing loss 
disability for VA purposes, as defined at 38 C.F.R. § 3.385.  
The examiner reviewed the Veteran's claims file and indicated 
that attempting to relate the Veteran's hearing at the time 
of his separation from service to the time of his enlistment, 
on the basis of two whispered voice tests, would require 
speculation on the part of the examiner, and that attempting 
to relate the Veteran's present hearing status to his hearing 
status at the time of his release from active duty would also 
require speculation.  

In his September 2007 notice of disagreement, the Veteran 
claimed his service records from 1954 should show he was a 
rifle coach and spent hours on the firing line without ear 
protection.  He claimed that his complaints of ringing in his 
ears was dismissed by the sergeant in charge as something 
that would go away.  

III.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases, including 
sensorineural hearing loss (as an organic disease of the 
nervous system) will be presumed if such disease becomes 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz)is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even if disabling loss is 
not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by 
submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the Veteran had bilateral hearing loss 
during service is not fatal to his claim for service 
connection.  The laws and regulations do not strictly require 
in-service complaint of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of 
Appeals for Veterans Claims has held that, where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Hensley, supra, 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
Therefore, the critical question is whether the veteran has 
current hearing loss disability which is causally related to 
service.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

As noted above, the STRs show no complaints or findings 
referable to hearing loss.  The record does not contain any 
evidence of a diagnosis of hearing loss, or complaints of any 
hearing symptoms as might be related to such, within one year 
after the Veteran's discharge.  Indeed, the Veteran has said 
his hearing loss started in 1986.  Thus, he is not entitled 
to any presumption regarding in-service incurrence.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Post-service treatment records first show bilateral hearing 
loss in February 2006.  Audiological testing conducted in 
February 2006 appears to show he had hearing loss disability, 
bilaterally, under 38 C.F.R. § 3.385.  On VA examination in 
October 2006, he had bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  Thus, there is no disputing 
the Veteran this claimed condition.  What is missing in this 
case is competent evidence of a link between the Veteran's 
bilateral hearing loss and service.  In this regard, he 
asserts that his bilateral hearing loss was caused by 
exposure to excessive noise during active service in the 
Marine Corps, without the benefit of hearing protection.  

With regard to noise exposure in service, the Veteran has 
reported he was exposed to excessive noise from explosions 
and weapons firing.  The Board acknowledges that the Veteran 
is capable of providing history of exposure to noise in 
service, and we have no reason to doubt his claim that he was 
exposed to such noise in service.  However, even 
acknowledging that the Veteran has bilateral hearing loss, 
and that he was exposed to noise while in service, there 
still must be competent medical evidence establishing a 
relationship between his current hearing loss disability and 
that noise exposure coincident with his military service.  

VA obtained an examination and opinion for the Veteran in May 
2007.  In that opinion, the VA examiner indicated that 
attempting to relate the Veteran's hearing at the time of 
separation from service to the time of enlistment on the 
basis of two whispered voice tests would require speculation 
on the part of the examiner, and that attempting to relate 
the Veteran's present hearing status to his hearing status at 
the time of his release from active duty would also require 
speculation.  Statements like this from doctors which are, 
for all intents and purposes, inconclusive as to the origin 
of a disorder cannot be employed as suggestive of a linkage 
between the disorder and the Veteran's military service.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," being neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty). 

Finally, the Board notes that this opinion does not rise to 
the level of equipoise.  See Chotta v. Peake, 22 Vet. App. 
80, 86 (2008) (noting, in the context of an increased rating 
claim, that if the level of the appellant's disability . . . 
cannot be determined without resorting to speculation, then 
it has not been proven to the level of equipoise and a staged 
rating is not appropriate); see also 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

The Board notes that the report of the May 2007 VA 
examination indicates the examiner had reviewed the Veteran's 
claims file; thus the Board finds that the opinion is well 
reasoned and based on an objective, independent review of the 
relevant evidence and clinical evaluation.  Thus, it has the 
proper factual foundation and, therefore, is entitled to 
significant probative weight - especially in the absence of 
any opinion to the contrary.  See Elkins v. Brown, 5 Vet. 
App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  
And, while the Court has clarified that review (or lack of 
review) of the claims file is not dispositive of the 
probative value of a medical nexus opinion, such review is 
nonetheless deserving of consideration when, as here, there 
is relevant evidence in the claims file (such as negative 
evidence as to hearing loss at military separation 
examination and no report of hearing loss until 20 years 
after service) which may affect the nexus outcome offered by 
the examiner upon consideration of the evidence in the file.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, although the Veteran is certainly competent to 
offer his own opinion as to his bilateral hearing loss over 
the years, and his lay statements may be competent to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation, he is not 
competent, as a layperson, to render a medical opinion as to 
whether hearing loss is related to service.  Espiritu, supra.  
Hearing disorders are complex conditions which require 
specialized training for determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau, supra; Buchanan, supra.  See also 
Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) 
(confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").

With consideration of the record, the length of time 
following service prior to a recorded diagnosis of bilateral 
sensorineural hearing loss, and the absence of any medical 
opinion suggesting a causal link between the Veteran's 
bilateral hearing loss and noise exposure in service, the 
Board finds that the preponderance of the evidence is against 
his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim of service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. § 5107(b) ); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


